El Juez Asociado Su. MacLeaky,
emitió la opinión del tribunal.
La apelante en este pleito, Doña Concepción Puig, es dueña de la casa Número 9 de la' calle de San Justo, de la ciudad de San Juan. Hace algunos años que ella alquiló la expresada casa a Manuel Soto, quien tenía en Su servicio á la apelada, Elisa Eoa. Uno de los demandados, Don Arturo Fernández Sanjurjo, es el administrador de la dueña de la casa y no tiene otro interés en el asunto, habiendo sido ab-suelto por la sentencia de la corte inferior, sin que se inter-pusiera recurso de apelación contra esa resolución.
La presente acción se originó por virtud de una demanda que fué presentada por Elisa Eoa contra Concepción Puig y Arturo Fernández Sanjurjo en reclamación de una suma de cinco mil ($5,000) dólares por daños y perjuicios, porque, siendo la demandada Doña Concepción Puig dueña de la *388casa Número 9- de la- calle de San Justo de esta ciudad y el otro demandado Fernández Sanjurjo su administrador, quien tenía la obligación de cobrar las rentas de dicha casa y de vigilar que la casa estuviera en buen estado, el expre-sado Fernández Sanjurjo sabiendo que los techos de la men-cionada casa se encontraban en completo estado de ruina y debido a la negligencia de-los expresados demandados en hacer reparaciones en la misma, el .día 14 de abril de 1911 se desplomó una parte del techo de una de las habitaciones de la mencionada casa, produciendo tal ruido que ocasionó a Elisa Eoa, que en aquel entonces vivía en la referida casa, ■ un. susto de tal naturaleza que le produjo un aborto de una niña y los consiguientes padecimientos físicos y mentales.
Los demandados al- contestar la demanda negaron todos los hechos alegados en la misma, y el juicio de este caso-tuvo lugar en abril de 1922. En 10 de .junio siguiente se dictó sentencia contra la demandada. Concepción Puig por la suma de cinco mil ($5,000) dólares, o sea la cantidad que había sido reclamada, con las costas, contra cuya sentencia fué debidamente interpuesta esta apelación. El otro deman-dado quedó absuelvo de toda responsabilidad. El abogado de los apelantes alega que se han cometido los siguientes errores por la corte sentenciadora:
1. La„ corte cometió error al estimar como resultado general de la .prueba presentada en el juicio, qixe la demandada Concepción Puig no ejecutó en la casa de.la calle de San Justo No. 9,. las obras necesarias de reparación, para evitar la caída del techo de una de las habitaciones de la misma,., ocurrida el 14 de abril de 1911.
2. La corte , cometió error al apreciar en comprobación de la negligencia del demandado,; que anteriormente al día 14 de abril de 1911, o sea allá para el mes de septiembre.de 1910 tuvo, lugar también el desprendimiento de otra viga en el techo de esa. misma habitación. ..... .
3. La corte, erró y cometió un error .sustancial y .funda-, mental, ai, apreciar, en relación con ..el hecho .ocurrido en. el *389caso en cuestión en el mes de septiembre de 1910, que lrnbo desprendimiento de otra viga, y asumiendo a la vez y simul-táneamente que dicha viga había sido sostenida por medio de otra viga que sé colocó en el sitio de la misma y que evitó su caída.
4. La corte cometió error al apreciar que aun cuando la demandada y como consecuencia del accidente ocurrido en septiembre de 1910, practicó un reconocimiento del resto de la viguería para conocer por sí misma su estado, tal re-conocimiento y revisión no se llevaron a cabo con el esmero y cuidado requeridos por las circunstancias, ni se practi-caron por personas capaces para emitir una opinión acerca de las obras que debieran practicarse.
5. La corte cometió error al estimar probado por el resul-tado de la evidencia, que la caída de la viga ocurrida en 14 de abril de 1911, había ocasionado a la demandante un gran susto, y que a causa del mismo le sobrevino un aborto y un estado de melancolía y depresión nerviosa que afectó a su salud física y mental.
6. La corte cometió error al apreciar en el presente caso la responsabilidad de daños y perjuicios sancionada por los artículos 396, 1803 y 1808 del Código Civil Bevisado; en razón a no concurrir en este caso ninguna relación inme-diata y natural de causa y efecto entre el acto de negligencia y el daño que se dice ha originado, ni ninguno de los ele-mentos esenciales que integran dichos artículos.
7. La corte cometió error al conceder sin especificación ni comprobación suficiente la cantidad de cinco mil ($5,000) dólares como resarcimiento de los daños sufridos por la demandante.
Examinemos esos errores. Se ha alegado y probado que el día 14 de abril de 1911 se cayó una viga de una de las habitaciones ocupadas por la demandante, produciendo un ruido de consideración; y hacia el día 22 del propio mes la demandante, que en esa época se encontraba en cinta, sufrió un aborto de una niña de seis meses, o sea fuera de *390tiempo, y que se hizo necesario la asistencia médica y luego una operación quirúrgica, habiendo además influido éste en el carácter de la demandante, todo lo cual se alegó que fué ocasionado por la afección nerviosa producida por el susto que recibió con motivo de la caída de la viga.
La primera cuestión comprendida en esta apelación y que debemos considerar es una de hecho, que habrá de re-solverse, tomando en consideración la prueba contenida en los autos, a saber: ¿Constituyó la caída de la viga la causa próxima del daño ocasionado a la demandante1? o, en otras palabras, ¿fué el aborto que le sobrevino a la demandante demasiado remoto para poder ser imputado a la negligencia de la demandada? La corte sentenciadora en su opinión de claró sustancialmente como probados los siguientes hechos.
1. Que la demandante ha probado por la prueba presen-tada en. el juicio, que la demandada Concepción Puig, que era dueña de la casa Número 9 de la calle de San Justo, no adoptó las medidas necesarias para evitar la caída del techo de uña de las habitaciones, que tuvo lugar el día 14 de abril de 1911; y para justificar la negligencia de dicha demandada se. probó además que con anterioridad a ese día había tenido lugar el desprendimiento de una viga en la misma habita-ción que fué entonces sostenida poniendo y fijando a la misma otra viga, evitando así su caída; que no se hizo en ese departamento ningún examen de las condiciones del resto de la viguería, lo que debió haberse hecho por un cuidadoso y diligente propietario, con el fin de cerciorarse del estado en que se encontraban dichas vigas, pues aun cuando aparece de la evidencia presentada por la demandada, que se hizo dicho reconocimiento, éste no fué llevado a cabo con todo el esmero y cuidado que las circunstancias exigían, y ade-más, que se hizo por persona que no tenía la competencia necesaria para conocer el verdadero estado de aquella cons-trucción, para dar por consiguiente una opinión satisfac-toria de las obras que debieron ejecutarse o de las medidas *391de precaución que debieron adoptarse para evitar el des-graciado suceso qne poco tiempo después ocurrió.
2. Que no puede ponerse en duda la negligencia y falta de cuidado del propietario de la casa que, a pesar del becbo de haber sido avisado ya por un accidente de la misma natu-raleza, dejó de tomar las medidas necesarias que la ley exige de modo expreso en el Código Civil, tendentes a evitar que el becbo se repitiera. Si el propietario no hubiera sido negli-gente y descuidado, y hubiera previsto lo que por su aban-dono podía acontecer, seguramente el daño no hubiera ocu-rrido. T no puede alegarse aquí nada qne demuestre que las personas que viven en dicha casa dejaran de dar al propie-tario los avisos necesarios en cuanto al particular, pues de la prueba aportada al juicio resultó probado qué el mal es-tado de dichas vigas no era cosa perceptible a simple vista; o, como ha dicho un eminente comentarista de nuestro Código, sería contrario a toda noción de justicia excluir de esta responsabilidad al dueño, simplemente por el hecho de que- no fue advertido a su debido tiempo por una tercera persona del riesgo que ofrecía la caída del techo, cuando, según la ley, él estaba en la obligación de hacer las obras nece-sarias de reparación o destruir el mismo, precisamente para que ese peligro inminente no se convirtiera en un grave ac-cidente en perjuicio de otras personas.
3. Que quedó probado suficientemente en el juicio que la demandante en este pleito, Señora Roa, se encontraba en estado de embarazo cuando ocurrió el accidente; que ella sufrió un susto muy grande por creer que uno de sus hijos que estaba en la habitación donde tuvo lugar el accidente, había perecido; que a consecuencia de ese susto le sobre-vino un aborto que fué originado y causado por el susto que le ocasionó dicho accidente, que después del aborto se hizo necesario hacer una operación .quirúrgica a dicha se-ñora; que como resultado de dicho susto se produjo en l'a. paciente un estado de melancolía y depresión nerviosa que ha determinado perjuicios en su salud física y mental, de lo que' *392aún está sufriendo!, aunque no puede precisarse su dura-ción; que esa aféóéióñ nerviosa lia producido un cambio radi-óal en el temperamento y carácter de la Señora Roa, que está ahora mal .humorada, olvidadiza e irascible, lo contrario •de antes que era! aímable y cariñosa, y a tal extremo ha llegado el cambio-producido en su carácter que, según las manifestaciones heéhas por uno de los testigos ligado a ella jdor la relación de-amo y sirviente, declaró que “después del accidente nadie podía soportarla.’'1 ■
Alega la apelante que estas conclusiones de hecho no éstán sostenidas pbr la prueba que fue presentada en el juicio y que consta en la relación de hechos. Debemos, pues, considerar los autos en cuanto a este particular. Tal vez sería lo mismo examinar estas cuestiones por el orden en que aparecen en los diferentes señalamientos de error a que ya hemos hecho referencia.
(a) El primer señalamiento de error se refiere a la con-clusión a que ha llegado la corte sentenciadora con respecto a' la negligencia de la apelante, en no ejecutar las obras ne-cesarias de reparación en la casa ocupada por la apelada, con el fin de impedir la caída de la viga de dicha casa que tuvo lugar el día Í4 de abril de 1911. Los autos demuestran claramente que no se hicieron las obras necesarias e indi-can suficientemente que fué por esto que la viga se des-prendió y probablémente debido a las continuas lluvias se cayó de su sitio en el techo. El estatuto, artículo 398 del Código Civil, exime al dueño de responsabilidad por tales accidentes en los casos de fuerza mayor, pero no creemos que este caso esté comprendido en esa excepción. Si este accidente hubiera sido causado por un terremoto o por un rayo u otro fenómfeno natural que raras, veces ocurre, en-tonces la apelante ■ hubiera quedado exenta de -responsabili-dad. Pero, por los' resultados naturales que lleva consigo = el tiempo de los trópicos a los cuales estamos sometidos en este clima, no puede: hacerse excepción, y resulta por tanto la responsabilidad' del dueño. Tampoco puede alegar la pro-*393pietaíia que no fue notificada por' el inquilino de las condi-ciones en que se encontraba la ■ casa. La ley no exige tal notificación y en el presente caso el mal estado de las vigas no era perceptible a simple vista. El apoderado, teniendo en cuenta el incidente ocurrido en septiembre del año anterior, debió estar sobre' aviso y haber' ordenado oportuna-mente un reconocimiento en forma de la viguería del techo para llevar a cabo las reparaciones que las circunstancias exigieran, librando así a su principal de cualquier imputa-ción de culpa o negligencia. Por consiguiente, debemos lle-gar a la conclusión de que el primer pronunciamiento de error que ha sido presentado por la apelante carece de fundamento.
• (b) El segundo y tercer error que han sido alegados por el abogado de la apelante se refieren a que la corte sentenciadora, al llegar a la cuestión relativa a la negli-gencia de la dueña, tomó en consideración el hecho de que con anterioridad al día 14 de abril de 1911, o sea el día en que se alega que se cayó la viga que produjo el daño, había ocu-rrido el desprendimiento de otra viga en el techo de la misma habitación; que esto ocurrió en el mes de septiembre de 1910. Se ha discutido algo la cuestión referente a si es-taban o nó colocadas las dos vigas en la misma habitación, pero resulta claro que si no era así estaban en otras habi-taciones contiguas, de modo que esta cuestión no es esencial. El hecho relacionado con' el primer accidente' que tuvo lugar seis o siete meses antes ha sido considerado por la corte sentenciadora simplemente como un detalle que demuestra que la demandada debía haber estado preparada y como una especie de aviso o indicación de que la casa era vieja, en mal estado y necesitaba ser atendida por su dueño, o el ad-ministrador facultado para ello. Por tanto creemos que el accidente que luvo lugar en septiembre de 1910, fué una cues-tión que pudo tomarla en consideración la corte sentencia-dora al dictar su sentencia.
(c) El cuarto error que ha sido alegado por la apelante *394se refiere al reconocimiento hecho por los agentes de la 'dueña,, con motivo del accidente ocurrido en septiembre; decla-rando la corte sentenciadora que dicho reconocimiento e ins-pección no fueron practicados con la debida diligencia y cui-dado que exigían las circunstancias del caso, ni se hicieron por personas competentes para llevar a cabo dicho trabajoy poder dar una opinión con respecto a las reparaciones que había necesidad de hacer en la casa. Creemos que la corte sentenciadora hizo un resumen correcto de la prueba en cuanto a este particular. ' Se hicieron reconocimientos poco» tiempo después de haber ocurrido el accidente en septiembre, pero según aparece de los autos no se efectuaron tan com-.pletamente como debió haberse hecho y fueron efectuados-únicamente por simples operarios que lio mostraron tener ningún conocimiento especial en el asunto, pudiendo luego» verse que cuando la casa había sido entregada por el in-quilino fué necesario hacer reparaciones en toda la viguería, lo que se llevó a cabo por orden del administrador de la apelante algunos meses después. Las declaraciones de al-gunos de los testigos en cuanto a las condiciones de las vigas, son muy terminantes con respecto al hecho de que las mismas estaban enteramente podridas y no servían para el uso a que se les destinaba. No podemos considerar que la conclusión a que llegó la corte en cuanto a este punto haya sido incorrecta.
(d) El quinto y sexto señalamientos de error se refieren a la conclusión a que llegó la corte sentenciadora declarando que la caída de la viga que tuvo lugar el Viernes Santo de 1911 causó un gran susto a la demandante, y que a causa del mismo le sobrevino un aborto pocos días después y el consi-guiente estado de melancolía y depresión nerviosa que afectó perjudicialmente a su salud física y mental, y en la aplicación de la ley tal como aparece en los artículos 1803 y 1808 del Código Civil; alegando la apelante que no existe en este caso ninguna relación inmediata y natural de causa y efecto entre el acto ilegal de negligencia que ha sido alegado en la de-*395manda y el perjuicio que se alega fué causado por el mismo, y niega además la existencia de ninguno de los elementos esen-ciales constitutivos de daños según se determinan en los esta-tutos. Es un principio bien establecido que cuando un daño o perjuicio físico, así como un aborto, resulta directamente de un gran susto o conmoción ocasionado por la negligencia del demandado que está en la obligación de tener el cuidado de que el perjudicado no reciba ningún daño, dicho susto o conmoción es un eslabón en la cadena de lo que se presume que constituye la causa, de igual modo que el daño corporal que con iguales resultados pudiera sobrevenir de la misma. Pankopf v. Hinkley, 24 L. R. A., N. S., 1161. Se ha resuelto en muchos casos que el mero susto originado por la negligencia de otra persona sin ninguna consecuencia física no puede constituir la base de una reclamación por daños y perjuicios. Por ejem-plo, si una mujer al pasar por el lado de una caldera que con-tiene plomo derretido le caen cuatro o cinco gotas de dicho metal que salta afuera de la misma y esto le causa una liger-a lesión pero un cambio radical en su sistema nervioso, en su salud general, y en sus órganos corporales, dando por resul-tado tres abortos sucesivos, dichos abortos no fueron la con-secuencia ordinaria y natural del accidente por la que puedan reclamarse daños y perjuicios. Hack v. Dady, 118 N. Y., Supp., 906.
Pero la jurisprudencia aprobada y sostenida ahora ge-neralmente por los principales casos, es la de que aquel que origina un estado nervioso en una mujer en cinta, por ejemplo, entrando ilegalmente en su casa en forma tal que le sobre-venga un aborto, es responsable para con ella por el dolor físi-co y sufrimiento que reciba como consecuencia directa del acto ilegal, aunque no se le causa ningún daño físico. Engle v. Simmons, 7 L. R. A. (N. S.), 96.
Igual doctrina se sostiene en los casos de Simone v. Rhode Island Co., 9 L. R. A. (N. S.), 740 y Green v. Shoemaker, 23 L. R. A. (N. S.), 667, pero en todos estos casos el susto que se alega que constituye la causa próxima del accidente, surge del *396propio accidente, y al recibirlo directamente diclia persona .sin la intervención de otra persona o cosa en el origen del mismo. El caso es distinto cuando el snsto de que se queja la deman-dante se produjo con motivo del daño por parte de alguna tercera' persona y no por el daño personal que la propia de-mandante pudiera recibir. En el presente caso el susto que ha causado el perjuicio del' cual la demandante es la supuesta víctima, no fué la causa próxima de dicho daño, puesto que se produjo por medio de una tercera persona, o sea la niña de la demandante, la que al caer la viga que causó el ruido, no se encontraba eh la habitación con su madre y el ruido que hizo la caída de la viga no asustó a la demandante, causán-dole un perjuicio a ella misma, sino que la alarmó en cuanto a la salvación de su niña. La negligencia de la demandada en dejar de hacer las reparaciones en la casa por lo que la viga se cayó, haciendo un ruido que, tomado en relación con la ausencia de la niña de la presencia de su madre, la alarmó a esta última por pensar en su seguridad, proporcionándole esto, por consiguiente, un estado nervioso que dió por resul-tado un aborto, es un hecho que se relaciona muy remotamente con los perjuicios que se derivaron de la misma para exigir responsabilidad a la dueña de la casa que reside en España, a quien se imputa la negligencia por no hacer las obras necesa-rias de reparación. Huston v. Borough of Freemansburg, 3 L. R. A. (N. S.), 49 y nota.
Aunque la prueba con respeto al susto no es tan conclu-yente como debiera serlo, pues sobre el particular solamente declaró la cocinera de la casa, única testigo que se encon-traba presente cuando ocurrió el accidente y que vió a la de-mandante immediatemente después de haberse caído la viga y las declaraciones prestadas por los médicos que examinaron a la demandante, fueron completamente de referencia en cuan-to al susto, podemos admitir que ella' realmente sufrió un susto en vista del peligro de su niña y nó por el peligro que había para ella misma y que la caída de la viga fué la causa remota de dicho susto; pero la inmediata y única relación de *397causa y efecto entre la caída de la-viga y @1 aborto cpie sobre-vino a la demandante, no son hechos que están completamente relacionados para fundar en ellos responsabilidad por parte de la demandada o sea .la dueña de la ca,sa. No vemos entre la caída de la viga y el aborto la existencia indiscutible de una. relación de causa y efecto que ligue por modo evidente ambos extremos, requisito -indispensable para exigir responsabilidad a la demandada. ■ Dado el tiempo transcurrido desde la caída de la viga hasta que' ocurrió el aborto de la demandante, no-estamos convencidos de que el aborto fuera consecuencia del susto, y no debido a cualquier otro accidente natural o for-tuito independiente de la caída de la viga.
(e) El séptimo error que--ha sido alegado por la apelante se refiere a la- cuantía de los perjuicios que estimó la corte sentenciadora habían sido causados, a sea la suma de cinco mil dólares ($5,000), que constituye la cantidad total que ha sido reclamada por la demandante en su demanda. Con res-pecto a la cuantía de los daños reales, debe notarse que los mismos se conceden como compensación a la demandante por cualquier perjuicio que realmente hubiera sufrido por los ac-tos de negligencia del demandado; y deben los mismos estar enteramente en proporción con los perjuicios que la deman-dante sufrió en su persona o propiedad y no deberán consistir en una suma máyor o menor de la que ha sido probada. 1 Street on Foundations of Legal Liability, 479; Greenleaf on Evidence (14th Ed.), sec. 253. La suma reclamada por asis-tencia médica en este caso es notablemente crecida, pues as-ciende a $1,800. La demandante se encontraba enferma, según aparece de la prueba, desde hacía unos tres meses y estuvieron asistiéndola por lo menos parte de ese tiempo, dos médicos. La prueba no revela que estos honorarios que han sido recla-mados por los médicos se hubieran pagado en realidad, pero puede deducirse en un sentido general, que esa es la reclama-ción hecha por la demandante. En casos de daños y perjuicios, por lesiones corporales, cuando se incluye en los mismos la partida correspondiente a la cuenta de médicos es necesario *398probar: Primero, el verdadero pago que ba' hecho el deman-dante de las cuentas o que el demandante está legalmente obli-gado a pagar las mismas, y que la suma es razonable, justa, y correcta; y, segunda, que la asistencia médica fue necesaria debido a los perjuicios sufridos. MacDonald v. I. C. R. Co., 55 N. W. Rep., 102; Omaha St. R. Co. v. Emminger, 77 N. W. Rep., 675; Indianapolis v. Gaston, 58 Ind., 224; Bowsher v. C. B. & Q. R. Co., 84 N. W. Rep., 958; Abbitt v. St. Louis Tr. Co., 79 S. W. Rep., 496; Beater v. D. L. & W. R. Co., 85 N. Y. Supp., 524; San Antonio St. Ry. Co. v. Muth, 7 Tx. Civ. App., 443. 13 Cyc., 140. 1 Street on Foundation of Legal Liability, 149-159.
También reclama la demandante una gran suma por ciertos otros alimentos de clase superior y por champagne que se alega fue necesario comprar, debido a su condición delicada. También hay prueba tendente a demostrar que dichos alimen-tos no fueron necesarios y que el champagne era perjudicial en esos caso. Examinando toda la prueba en conjunto, cree-mos que la sentencia es 'completamente excesiva, aun cuando hubiera sido demostrado debidamente de algún otro modo la responsabilidad de la demandada.
No habiéndose probado que la causa próxima de los per juicios que ha sido alegados fuera la negligencia de la deman-dada, la sentencia dictada por la corte de distrito el día 10 de junio de 1912, debe revocarse y dictarse otra por este tribunal a favor de la demandada, sin especial condenación de costas.

Bevocada.

Jueces concurrentes: Sres. Presidente Hernández y Asocia-dos Wolf, del Toro y Aldrey.